Citation Nr: 0027351	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
October 1973.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.

A video conference hearing was held in July 2000 before the 
undersigned, who was designated by the Chairman to conduct 
that hearing.  A transcript of the hearing is of record in 
the claims folder.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an October 
1993 decision and denied reopening of that claim in November 
1994 and February 1995.

2.  Since February 1995, evidence received consists of 
statements by the veteran, VA medical records, and a Social 
Security Administration benefits decision.  

3.  The veteran is not a veteran of combat.

4.  To the extent that the evidence received since February 
1995 is new, it is either inherently incredible or not so 
significant that it must be considered in order to fairly 
decide the underlying claim.


CONCLUSIONS OF LAW

1.  The RO decision in February 1995 that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302 (1999).

2.  Evidence received since February 1995 is not new and 
material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran entered onto active duty in August 1972.  As a 
part of his enlistment medical work-up, a TINE (tuberculosis 
skin test) was accomplished.  Said test was the first time 
that the veteran had ever been tested for exposure to 
tuberculosis.  The TINE test came back positive and it was 
determined that the veteran had been previously exposed to 
tuberculosis.  An estimate on when the veteran was exposed 
was not made.  However, in order to ensure that the veteran 
remained healthy, medications were prescribed for the 
prevention of full-blown tuberculosis.  

After finishing his initial US Army training, the veteran was 
sent to Fort Gordon, Georgia, for additional training.  He 
was then transferred to the American Zone of Occupation, West 
Germany.  He served in the American Zone for approximately 
ten months and he was released from active duty in October 
1973.  The Board notes that during the veteran's 14 months of 
active duty, he was neither treated for nor did he complain 
of any type of manifestations or symptoms of a mental 
disorder, condition, or disability.  Moreover, the veteran's 
discharge examination showed a normal psychiatric evaluation.

In May 1987, the veteran submitted a claim to VA seeking 
service connection for "nerves."  VA and private medical 
treatment records were associated with the file.  In March to 
April 1987, May to June 1987, and June to July 1987, the 
veteran was hospitalized for treatment of alcohol dependence 
on the first occasion, for alcohol dependence on the second, 
and for dysthymic disorder and alcohol dependence on the 
third.  A January 1983 treatment record from Dr. C.P. Horn 
made no reference to psychiatric complaints or diagnosis.  
Private medical records from Clay County Medical Clinic dated 
from February 1983 to August 1987 note symptoms of 
nervousness related to alcohol withdrawal in February 1983.  
Complaints of anxiety and nervousness were related to chronic 
alcoholism.  The claim for service connection for dysthymic 
disorder and alcohol dependence was denied.  

In May 1993, the veteran asked that he be granted service 
connection for PTSD.  He submitted duplicates of the Clay 
County Medical Clinic treatment records dated from February 
1983 to August 1987, and new treatment records from Clay 
County Medical Clinic dated from August 1987 to January 1993.  
No psychiatric treatment or diagnosis is indicated.  VA 
outpatient treatment records were requested.  A duplicate of 
the March to April 1987 hospitalization report was associated 
with the file.  Also associated with the file was an October 
1987 note indicating that the veteran had failed to follow up 
for a social assessment update following the April 1987 
release from the hospital.  The RO asked that the veteran 
describe the traumatic incident that led to the development 
of PTSD.  The RO also asked for any additional information, 
including private medical records, that would not only 
document the diagnosis of PTSD but also any treatment the 
veteran had received for this condition.  The veteran did not 
provide a stressor statement.

The claims folder reveals that following the PTSD development 
letter, a VA treatment record was added to the claims folder.  
The document was for treatment from April 1993 to May 1993.  
The treating physician reported that the veteran complained 
of anxiety, sleep difficulty, and chronic depression.  The 
veteran said that his experiences in the military while 
stationed in Germany during the Vietnam War probably caused 
the anxiety, sleep difficulty, and depression.  The discharge 
diagnoses were PTSD, delayed type; alcohol abuse, 
unspecified; and dysthymic disorder.

Service personnel records were associated with the claims 
file.  They showed that the veteran served in Germany from 
January to October 1973.  

In October 1993, the RO issued a decision that denied 
entitlement to service connection for PTSD.  The RO based its 
decision on a review of the veteran's service personnel 
records, his medical records, and his nonresponse to the RO's 
request for additional information concerning stressors.  The 
veteran was notified of the decision in November 1993, but he 
did not appeal that decision.

The veteran claimed service connection for nerves, 
depression, anxiety, and TB, in June 1994.  Duplicates of his 
Clay County medical records from 1983 to 1993 were associated 
with the file.  One new treatment note was for February 1994, 
and it shows no complaints or diagnosis relating to PTSD.  
His VA medical treatment records were obtained.  These 
records, from 1993 and 1994, showed repeated treatment for 
alcohol problems and dependence.  They also reveal diagnoses 
of generalized anxiety disorder, anxiety neurosis, and 
depression.  In an April to June 1994 hospitalization for 
substance abuse disorder, the secondary diagnosis was 
generalized anxiety disorder, rule out PTSD.  Other than the 
"rule out" diagnosis, there were no complaints or findings 
relating to PTSD in the hospital summary.  In November 1994, 
the veteran's request to reopen his claim for a psychiatric 
condition was denied.

In January 1995, the veteran again sought to reopen his claim 
of entitlement to service connection for a nervous disorder.  
He submitted VA hospitalization reports previously of record 
showing treatment for alcohol abuse.  A report not previously 
of record was for hospitalization from February to March 1994 
for alcohol dependence.  Among the diagnoses was PTSD 
according to history given by the patient.  By rating 
decision dated in February 1995, the RO denied reopening of 
the claim for service connection for a psychiatric disorder.

Through his accredited representative, in August 1998, the 
veteran asked that his claim for entitlement to service 
connection for PTSD be reopened.  With his request to reopen 
his claim, the veteran proffered a Social Security 
Administration decision that granted him benefits in October 
1997.  A review of that decision shows that in March 1997, 
the veteran was seen by a Dr. E. Huggins.  After examining 
the veteran, Dr. Huggins diagnosed major depression with 
psychotic features, PTSD, and alcohol dependence in 
remission.  It is noted, however, that Dr. Huggins did not 
find that the veteran's PTSD was the result of his military 
service.  In fact, Dr. Huggins did not attribute the 
veteran's PTSD to anything.  Moreover, Dr. Huggins did not 
discuss the stressors that led to the development of PTSD.  
Based on, in large part, Dr. Huggins' assessment, the veteran 
was granted Social Security Administration disability 
benefits.  Also submitted by the veteran were copies of 
medical records that were previously reviewed by the RO.

A VA hospital summary dated in June 1998 showed a discharge 
diagnosis of PTSD with affective disorder.  The veteran had 
been admitted complaining of a "relapse" in PTSD.  He 
reported hallucinations, paranoid ideations, and ideas of 
reference as well as flashbacks and nightmares.  On 
admission, he appeared dysphoric, distraught, and somewhat 
irritable, but he exhibited no overt psychosis.

In an October 1998 rating decision, the RO reopened the 
veteran's claim and denied it.  The veteran was notified of 
that decision, and he submitted a notice of disagreement.  In 
his disagreement, the veteran said that he suffered from 
depression, nightmares, flashbacks, sleeplessness, and 
anxiety.  He attributed these manifestations to PTSD.  

In his substantive appeal, the veteran stated that he was 
suffering from PTSD and that this disorder was caused from 
his "being in the military."  He said that the stressful 
events he experienced were the death of his father, being 
given a diagnosis of tuberculosis, and suffering "nerve 
problems."  He also asked for a VA medical examination to 
confirm the diagnosis of PTSD.

Responding to the veteran's request for a VA psychiatric 
examination, a number of examinations were scheduled.  
However, the veteran did not keep those appointments.  

In July 2000 the veteran testified before the Board.  He 
stated that he was traumatized by his mere presence at boot 
camp.  He claimed that he became more anxious after his 
initial training because he was diagnosed with tuberculosis, 
received medications for a "mental" condition, and 
experienced the death of his father.  He further said that he 
was nervous while serving in American Sector of West Germany 
because he was undergoing training for Vietnam.  In response 
to his representative's questions, the veteran described 
various manifestations and symptoms he experienced that he 
attributed to PTSD and his military service.

At his hearing, the veteran submitted a copy of a VA hospital 
summary for hospitalization from January to February 2000.  
He waived initial consideration of this record by the RO.  
His Axis I diagnosis was severe PTSD.  On admission, he 
reported complaints of nightmares and flashbacks about 
Vietnam, trouble sleeping, easy irritability, and intrusive 
thoughts.  The veteran told the examiner that he served in 
Vietnam from 1971 through 1972 on direct combat and search 
and destroy missions.  He stated that he saw a lot of baby 
killings and dead, mutilated bodies.  He stated that three 
close friends had been killed.  He stated that all of these 
experiences had affected his life to this point.  

On the basis of the veteran's complaints and recitation of 
events, PTSD was diagnosed.



II.  Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement with the decision, and the decision becomes 
final if a notice of disagreement is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

Entitlement to service connection for PTSD was denied in an 
October 1993 rating decision, and the denial was confirmed 
and continued in rating decisions dated in November 1994 and 
February 1995.  The veteran was notified of each denial, and 
he did not express disagreement.  The February 1995 denial is 
the most recent final denial of the veteran's claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
7105 (West 1991).

When the issue is reopening, the question of well 
groundedness is not for determination as a preliminary 
matter.  See Hickson v. West, 11 Vet. App. 374, 378 (1998), 
citing Molloy v. Brown, 9 Vet. App. 513, 516 (1996).  In 
order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991) based 
upon all the evidence and presuming its credibility.  There 
is no duty to assist in the absence of a well-grounded claim.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. 
denied, sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

Although the RO reopened this claim in the October 1998 
rating decision after concluding that the veteran had 
submitted new and material evidence, the Board must also 
consider this issue.  See Barnett v. Brown, 8 Vet. App. 1, 4 
(1995) (Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims). 

The evidence received subsequent to February 1995 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since February 1995, the 
following evidence has been received:

(1)  the veteran's contentions, including 
those raised at a personal hearing in 
2000; 
(2)  VA hospitalization records dated in 
June 1998 and January/February 2000; and
(3)  a decision by the Social Security 
Administration. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  Establishing 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. §§ 3.303 and 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The requirements to establish service connection for PTSD are 
specifically set out in regulation.  It requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (as amended, 64 Fed. 
Reg. 32807-32808, June 18, 1999).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.; see 38 
U.S.C.A. § 1154(b) (West 1991).

The veteran's claim was previously denied because, although 
he had a diagnosis of PTSD, he was not a veteran of combat, 
and there was no indication of any stressors.  To be new and 
material, evidence would have to relate to that point, and it 
would have to be non-cumulative and so significant, by itself 
or in connection with evidence previously assembled, that it 
must be considered to decide the claim fairly.  See 38 C.F.R. 
§ 3.156(a) (1999).

The medical record from January 2000 along with the Social 
Security Administration decision showing a diagnosis of PTSD 
are not new because there was a diagnosis of PTSD at the time 
of the prior decision.  This evidence is cumulative of 
evidence associated with the claims file at the time of the 
February 1995 rating decision and is not new for purposes of 
reopening a claim.

The veteran's testimony and his statements given to a VA 
doctor concerning stressors are contradictory.  When the 
veteran was seen in January 2000 at the VA medical center, he 
stated that he was stationed in Vietnam, that he had combat 
service, and that he saw many horrors of battle.  However, 
when he provided written statements to the VA and testified 
before the Board, the veteran did not mention any of these 
reported stressors.  Instead, he said that his stressors were 
the death of his father, nerves, and having a diagnosis of 
tuberculosis.  Although evidence is generally presumed 
credible for purposes of reopening a claim, that presumption 
does not apply if the evidence is inherently untrue or 
incredible.  In this case, the veteran's assertions made to 
his treating doctor in January 2000 as to his in-service 
stressors are inherently incredible.  They depend entirely 
upon his having been a combat veteran stationed in Vietnam 
during his military service.  The service personnel records 
previously considered show that the veteran was never 
stationed in Vietnam, was never in combat, and was not 
actually diagnosed to have tuberculosis, as opposed to having 
a positive TINE test, in service.

The veteran's assertions of heavy combat service in Vietnam, 
while new, are inherently incredible, and neither those 
assertions, nor the diagnosis of PTSD based on the veteran's 
entirely incredible account of combat service, can serve to 
reopen his claim.  As to the other stressors that the veteran 
claimed at the hearing, that is, diagnosis of tuberculosis, 
death of his father, and general nervousness at being in the 
military service, no competent medical authority has related 
a diagnosis of PTSD to any of these reported stressors.  

The new evidence that has been submitted since February 1995 
is not material.  The veteran's claim of entitlement to 
service connection for PTSD is not reopened.  38 U.S.C.A. §§ 
5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

The Court in Graves v. Brown, 8 Vet. App. 522 (1996) did find 
that the VA had an obligation to under 38 U.S.C.A. § 5103(a) 
to notify a claimant of the evidence necessary to complete 
the application if the application is incomplete even in the 
case of a veteran attempting to reopen a claim if there has 
been a final adjudication.  In Graves, however, there was 
evidence that the appellant had stated that a private 
physician had reviewed his military records and found 
continuity between his inservice condition and his present 
condition.  In this case, the appellant has not put the VA on 
notice of the existence of any evidence which would verify 
the stressors he has claimed.


ORDER

New and material evidence has not been submitted in support 
of this claim for service connection for PTSD, and the claim 
has not been reopened.  The benefit sought on appeal is 
denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 


